Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7 of applicant arguments/remarks, filed 11/05/2020, with respect to the previous 112 rejections have been fully considered and are persuasive.  The previous 112 rejections have been withdrawn. 

Applicant’s arguments with respect to the prior art rejections of the independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., magnetic resonance sequences also require at least radio-frequency pulses) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Applicant's independent claims as amended are directed to techniques for correcting GIRF-induced gradient errors in an automatic, computationally un-intensive way, which may be performed in real time.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Information Disclosure Statement
The listing of references (See bottom of page 7 and top of page 8) in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claim 19 objected to because of the following informalities:  typographical error. It is believed by the examiner that “receive a magnetic resonance MR sequence and use the magnetic resonance sequence” should be amended to ““receive a magnetic resonance MR sequence and use the MR sequence”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 11, 13, , 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boernert (US 2019/0250237) .

Regarding claim 1, Boernert teaches a method for operating a magnetic resonance (MR) apparatus to acquire an MR dataset, said MR apparatus comprising a scanner having a gradient coil arrangement comprising multiple gradient coils that have gradient impulse response functions (GIRFs) associated therewith, said method comprising: 
	using, via a computer, a MR sequence to operate the scanner to acquire the MR dataset [¶0033-0034, wherein MR pulse sequences are used to acquire an MR image. See also ¶0083-0084 and rest of reference.] by: 
[Fig. 5 and 7, wherein the MR sequences are converted to digital signals. Fig. 2, wherein a MRI pulse sequence is corrected after a GIRF is calculated. See also ¶0036, which teaches real-time GIRF mapping. See also rest of reference.];
	via said computer, calculating a pre-GIRF gradient signal by applying a digital pre-emphasis filter to the target gradient signal [¶0030, ¶0034, ¶0050. See also rest of reference.]; 
	transmitting the pre-GIRF gradient signal to the scanner in said digital sequence execution signal [Fig. 2, steps 208 wherein the correction is applied. See ¶0084, wherein the corrections are sent to the scanner. See also rest of reference.]; and 
	operating the scanner with the digital sequence execution signal that contains the pre-GIRF gradient signal to acquire said MR dataset, and making the acquired MR dataset available in electronic form from the computer as a data file [Fig. 2 and ¶0084, wherein the scanner is operated according to the correction to acquire MR images. See also rest of reference.].

Regarding claim 2, Boernert further teaches comprising: pre-emphasizing said pre-GIRF gradient signal by applying said digital pre-emphasis filter to said target gradient signal so that a waveform generated by the scanner during acquisition of said MR dataset is closer to said target gradient waveform than the target gradient signal [¶0030, ¶0034, ¶0050 and Fig. 2, wherein correction is applied to the gradients. See also rest of reference.].

Regarding claim 3, Boernert further teaches comprising: pre-emphasizing said pre-GIRF gradient signal by applying said digital pre-emphasis filter to said target gradient signal to at least partially correct the gradient impulse response functions [¶0030, ¶0034, ¶0050 and Fig. 2, wherein correction is applied to the gradients. See also rest of reference.].

Regarding claim 11, Boernert further teaches wherein said MR sequence is a real-time sequence, and comprising: Application No.: 15/976,0514 Docket No.: 26965-5761 adapting said MR sequence during acquisition of said MR dataset [¶0039; ¶0049; ¶0086. See also rest of reference.].

Regarding claim 13, Boernert further teaches generating, in a gradient optimization filter in said computer, at least one gradient pulse of the target gradient signal or of the pre-GIRF gradient signal to achieve at least one of a reduction of demands on the gradient coil arrangement, an acceleration of an acquisition of said MR dataset, and a reduction of noise produced by said scanner during acquisition of said MR dataset [¶0027; ¶0034, wherein by correcting the gradients, the eddy currents can be reduced and therefore, noise is reduced. GIRFS describe the effect on one another of the respective gradients on the different gradient axes, for instance when a gradient produced along a first axis affects the gradient waveforms of at least one other axis. Therefore, by correcting GIRFs, then noise produced by the scanner is reduced. See also rest of reference.].

Regarding claim 18, the same reasons for rejection as claim 1 also apply to the current claim. Claim 18 is merely the apparatus version of method claim 1. 

Regarding claim 19, the same reasons for rejection as claim 1 also apply to the current claim. Claim 19 is merely the non-transitory computer-readable medium version of method claim 1. 

Regarding claim 20, Boernert further teaches wherein the magnetic resonance sequence, which is used to acquire the MR dataset, defines a succession of radio-frequency pulses and gradient pulses along different gradient axes in different spatial directions such that the gradient pulses are emitted in coordination with the radio-frequency pulses [See Fig. 5 and 7, wherein pulse sequences are shown. See also Fig. 8, wherein the pulse sequence is repeated for every gradient direction. See also rest of reference.].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Boernert, in view of Goora (“Arbitrary magnetic field gradient waveform correction using an impulse response based pre-equalization technique”).

Regarding claim 4, Boernert teaches the limitations of claim 1, which this claim depends from.
	Boernert further teaches applying the digital pre-emphasis filter to the target gradient signal [¶0030, ¶0034, ¶0050. See also rest of reference.].
	However, Boernert is silent in teaching applying the digital pre-emphasis filter to the target gradient signal in the time domain.
	Goora, which is also in the field of MRI, further teaches comprising applying the digital pre-emphasis filter to the target gradient signal in the time domain [Page 71, wherein pre-emphasis is implemented on the desired gradient waveform digitally. See also sections 2.1 and 2.2 which show that the process is performed in the time domain. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Boernert and Goora because Boernert and Goora both teach correcting gradients for use in MRI and Goora teaches that pre-emphasis is known to be applied in the time domain because GIRFs are measured in the time domain [Goora – Page 71 and Sections 2.1-2.2]. 

Regarding claim 6, Boernert teaches the limitations of claim 1, which this claim depends from.
	Boernert further teaches applying the digital pre-emphasis filter to the target gradient signal [¶0030, ¶0034, ¶0050. See also rest of reference.].
	Boernert is silent in teaching selecting a predetermined length for at least one time window associated with the digital pre-emphasis filter from the group consisting of a length between 0.2 and 10 ms, and a length between 0.8 and 5 ms.
	Goora, which is also in the field of MRI, teaches a predetermined length for at least one time window associated with the digital pre-emphasis filter from the group consisting of a length between 0.2 and 10 ms, and a length between 0.8 and 5 ms [See Page 72, wherein the gradient pulses have a duration/time window of 8 ms.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Boernert and Goora because Boernert and Goora both teach correcting gradients for use in MRI and Goora teaches that pre-emphasis can be used to correct the gradient waveforms [Goora – Pages 71-72]. 

Claims 5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Boernert, in view of Tang (“Highly Integrated Gradient Pulse Generator for Magnetic Resonance Imaging System”).

Regarding claim 5, Boernert teaches the limitations of claim 1, which this claim depends from.
[See Fig. 5 and 7, wherein the gradient pulses have a duration/time window. See also rest of reference.]. 
	Boernert is silent in teaching comprising applying the digital pre-emphasis filter to the target gradient signal during acquisition of said MR dataset to respective time windows of 16Docket No.: 26965-5761P18,0063the target gradient signal in which MR data are acquired, said time windows being of a predetermined length.
	Tang, which is also in the field of MRI, teaches applying the digital pre-emphasis filter to the target gradient signal during acquisition of said MR dataset to respective time windows of 16Docket No.: 26965-5761P18,0063the target gradient signal in which MR data are acquired, said time windows being of a predetermined length [See Page 61, right column. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Boernert and Tang because Boernert teaches real-time GIRF mapping and correcting gradients and Tang teaches that it is known in the art to process gradients in real-time for providing better gradient pulses and therefore leading to better image quality [Tang - See page 60-61 and rest of reference.].
	
Regarding claim 9, Boernert teaches the limitations of claim 1, which this claim depends from.
	Boernert further teaches in said computer, storing said target gradient signal [Fig. 6, wherein the gradient signal is sampled and processed. Therefore, the gradient signal is stored in a computer for said processing. See also rest of reference.].

	Tang, which is also in the field of MRI, teaches in said computer, buffering said target gradient signal in a rolling manner in a buffer before or while applying said digital pre-emphasis filter [Page 59-61, see pre-emphasis is performed and buffer-type storage. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Boernert and Tang because Boernert teaches real-time GIRF mapping and because Tang teaches that is known to use buffer-type storages when performing processing in real-time [Tang - See page 60-61 and rest of reference.].

Regarding claim 10, Boernert and Tang teaches the limitations of claim 9, which this claim depends from.
	Boernert further teaches wherein said MR sequence comprises at least two 15event blocks [Fig. 5 and 7, wherein MR pulse sequences are disclosed, which include two event blocks. See also rest of reference.], during conversion of said MR sequence into a digital sequence execution signal, processing event blocks to calculate the pre-GIRF gradient signal [Fig. 2,  wherein after determining GIRFs, corrections are determined for each gradient in each direction. See also rest of reference.].

	Tang further teaches wherein said MR sequence comprises at least two 15event blocks processing, during conversion of said MR sequence into a digital sequence execution signal, processing one event block after another and passing contents of the buffer to a next event block at an end of processing of each preceding event block [See Page 61-62].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Boernert and Tang because Boernert teaches real-time GIRF mapping and correcting gradients and Tang teaches that it is known in the art to process gradients in real-time for providing better gradient pulses and therefore leading to better image quality [Tang - See page 60-61 and rest of reference.].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over previously cited Boernert, in view of Atalar (US 2018/0292502).

Regarding claim 12, Boernert teaches the limitations of claim 11, which this claim depends from.
	However, Boernert is silent in teaching comprising adapting said real-time MR sequence to movement of a patient during the acquisition of said MR dataset.
	Atalar, which is also in the field of MRI, teaches comprising adapting said real-time MR sequence to movement of a patient during the acquisition of said MR dataset [¶0042].
[Atalar - ¶0042. See also rest of reference].

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Boernert, in view of Grodzki (US 2014/0232396).

Regarding claim 14, Boernert teaches the limitations of claim 13, which this claim depends from.
	However, Boernert is silent in teaching comprising generating at least one gradient pulse with said gradient optimization filter dependent on at least a first gradient moment of the gradient pulse.
	Grodzki, which is also in the field of MRI, comprising generating at least one gradient pulse with said gradient optimization filter dependent on at least a first gradient moment of the gradient pulse [¶0007-0009, ¶0024. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Boernert and Grodzki because Grodzki is similar to the field of Boernert because Grodzki teaches optimizing gradient pulses, and wherein the optimized gradient pulses can reduce the noise in acquired data [Grodzki - ¶0017-0018]. 

Regarding claim 15, Boernert and Grodzki teaches the limitations of claim 14, which this claim depends from.
	However, Boernert is silent in teaching comprising maintaining a zeroth gradient moment of 5the gradient pulse constant while optimizing said first gradient moment of the gradient pulse.
	Grodzki, which is also in the field of MRI, comprising maintaining a zeroth gradient moment of 5the gradient pulse constant while optimizing said first gradient moment of the gradient pulse [¶0024, ¶0032. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Boernert and Grodzki because Grodzki is similar to the field of Boernert because Grodzki teaches optimizing gradient pulses, and wherein the optimized gradient pulses can reduce the noise in acquired data [Grodzki - ¶0017-0018]. 

Regarding claim 16, Boernert and Grodzki teaches the limitations of claim 14, which this claim depends from.
	Boernert further teaches harmonizing said gradient optimization filter and said digital pre-emphasis filter by configuring the gradient optimization filter dependent on a factor associated with GIRFs that are specific to said scanner and obtained during configuration of said digital pre-emphasis filter [¶0034, wherein the gradient correction is based on the GIRF mapping which takes into account the pre-emphasis. See also rest of reference.].

Regarding claim 17, Boernert and Grodzki teaches the limitations of claim 16, which this claim depends from.
	Boernert further teaches wherein said factor is present in frequencies that are specific to said scanner [¶0037, wherein frequency spectrum of the GIRF are made and ¶0034, the GIRF mapping is specific to a scanner. See also rest of reference.].

Allowable Subject Matter
Regarding claim 17, Boernert and Grodzki teaches the limitations of claim 16, which this claim depends from.
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

Regarding claim 7, the closest prior art is considered previously cited Tang and US 2013/0234708. 
	Tang teaches a short delay for processing of 3 microseconds. Tang further teaches a sampling range between 0.96 and 100 microseconds in multiples of 10 ns. Therefore, it is believed that the time resolution is 10 ns. Therefore, the processing time is longer than the time resolution of target gradient signal.  Tang does not teach employing, as said digital pre-emphasis filter, a digital pre-emphasis filter for each individual value of said pre-GIRF gradient 
	‘708 teaches to permit the measurement of phase over a period defined by the dwell time of the system. ‘708 is silent in teaching comprising employing, as said digital pre-emphasis filter, a digital pre-emphasis filter for each individual value of said pre-GIRF gradient signal that requires a processing time that is shorter by a predetermined factor than a time resolution of said target gradient signal.
	Claim 8 is considered above the prior art for depending on claim 7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RISHI R PATEL/Primary Examiner, Art Unit 2896